Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered April 20, 1988, which convicted defendant, upon his plea of guilty, of violation of probation under indictment No. 1201/87 and sentenced him to a prison term of 3 Vs to 10 years; and judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered June 30, 1988, which convicted defendant, upon his plea of guilty, of attempted assault in the second degree and assault in the third degree and sentenced him to a prison term of IV2 to 3 years and a conditional discharge, respectively, both unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, Iv denied 72 NY2d. 918.) Concur—Murphy, P. J., Carro, Milonas and Ellerin, JJ.